Citation Nr: 0926249	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08 06 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right wrist arthritis.

(The issue of entitlement to payment or reimbursement for 
emergency medical services at a private medical facility from 
May 29, 2007, to May 31, 2007, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1990 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
October 2005.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).  The Board, in pertinent part, remanded the issue on 
appeal for additional development in September 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The available evidence of record does not demonstrate 
that right wrist arthritis was manifest during active service 
or within one year of service nor that it developed as a 
result of any established event, injury, or disease during 
active service.


CONCLUSION OF LAW

Right wrist arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in June 2003 and November 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the November 2007 correspondence.  
The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2008).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  A review of the 
record shows that the Board remanded the issue on appeal for 
a VA examination in September 2007, that the Veteran was 
properly notified of the date and time for a scheduled VA 
examination, and that he canceled his scheduled VA 
examination in December 2008 indicating that he did not wish 
to be examined at that time.  Therefore, the Veteran's 
original compensation claim must be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655.  Although the 
Veteran's service representative has asserted that the 
Veteran was misinformed of the consequences of his failure to 
report, the Board finds he was adequately notified of such 
consequences, including by statements provided in the 
September 2007 remand and by the April 2009 supplemental 
statement of the case.  There is also no indication that the 
Veteran is, in fact, willing to report for an examination nor 
has he responded to VA's November 2007 request for additional 
information concerning his claim.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases (including malignant tumors) become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records show the Veteran's 
March 1990 enlistment examination revealed small laceration 
scars to the right forearm and right knee.  Treatment records 
dated in June 1996 show he sustained injuries in a truck bomb 
explosion in Saudi Arabia, primarily to the left upper and 
lower extremities and head.  

Service connection was established in an April 1997 rating 
decision for disabilities including posttraumatic stress 
disorder (PTSD), disfiguring facial scars, residuals of a 
left median nerve injury, right arm scars, right leg scars, 
left leg scars, parietal skull fracture, and residuals of eye 
injuries.  A combined 70 percent rating was assigned 
effective from January 14, 1997.  

In correspondence dated in June 2003 the Veteran requested 
entitlement to service connection including for right wrist 
arthritis.  

VA treatment records include X-ray findings of bilateral 
degenerative joint disease to the wrists.  VA examination in 
August 2004 revealed degenerative changes to the wrists, left 
more than right.  It was noted that X-ray films indicated no 
change to the right wrist since August 2003.  The examiner 
stated it was as likely as not that the left wrist 
degenerative changes were related to the service-connected 
injury.  The rationale was the significant asymmetry between 
the two wrists.  An examination in March 2008 revealed a .1 
by 2 centimeter scar near the right elbow.  It was tender to 
touch, but was not adherent.  There was no limitation of 
motion due to scarring. 

Based upon the evidence of record, the Board finds the 
available evidence of record does not demonstrate that right 
wrist arthritis was manifest during active service or within 
one year of service nor that it developed as a result of any 
established event, injury, or disease during active service.  
The Board notes that the record is clear that the Veteran 
received treatment for injuries during active service, but 
that there is no competent evidence his present right wrist 
arthritis is related to service or to a service-connected 
disability.  While it is possible that a medical opinion 
might provide an opinion relating the present disability to 
service, the Board notes that the Veteran failed to report 
for a scheduled VA examination and under 38 C.F.R. § 3.655 
the present claim must be decided based upon the available 
record.  In the absence of competent evidence demonstrating 
right wrist arthritis was incurred during service or evidence 
relating the disorder to a specific event or treatment in 
service, the Veteran's service connection claim must be 
denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
available evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for right wrist arthritis 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


